Mr. Presiding Justice Wilson dissenting: I cannot concur in the majority opinion. The petition for adoption was filed August 21, 1928. The petition for the writ of habeas corpus was filed August 22, 1928. The county court obtained jurisdiction before the habeas corpus proceeding was started. The adoption proceeding’ proceeded to a final decree before the habeas corpus proceeding was determined. The only question involved is whether the county court had jurisdiction of the subject-matter. The plea of res adjudicata was properly held conclusive by the judge of the superior court who heard the habeas corpus proceeding. That court properly struck out all the testimony introduced by petitioner, and properly so. As a matter of fact the court should have heard no testimony whatsoever. The statement in the majority opinion that the evidence in the habeas corpus proceeding was conclusive of the right of the relator therein to sustain an award of the custody of the child is in myi opinion unwarranted. The decree of the county court, which court heard all the evidence of the parties, should be taken as final on the facts, and not subject to collateral attack. The relator in the habeas corpus proceeding filed his answer in the adoption proceeding in the county court and denied the allegation of the petition therein generally and in toto. The statute concerning adoptions sets out the grounds upon which the court can award the custody of a child to its adoptive parents. It provides, among other grounds, that abandonment of the child or desertion of the child for six months next preceding the filing of the petition, are sufficient to sustain the entry of a decree. The decree of adoption introduced in the habeas corpus proceeding found that the court had jurisdiction of the subject-matter and of the person and set forth in extenso all the facts necessary to sustain that proposition. It contained a finding that the father of the child abandoned said child for about two years. Abandonment need not necessarily be continuing, but may be. Desertion may continue after abandonment, but the words, “for about two years” following the word, “abandoned” in the decree is surplusage and mere irregularity. The Supreme Court of this State in the case of Hoit v. Snodgrass, 315 Ill. 548, in its opinion says: “"When the general character of a judgment is such that its subject-matter falls within the general jurisdiction of the court that enters it, a collateral attack cannot be made thereon even though the pleadings may be defective and subject to demurrer.” Again in the case of Smith v. Herdlicka, 323 Ill. 585, in regard to the question of jurisdiction, the court says: “Jurisdiction of the subject-matter is the power to hear and determine causes of the general class to which the proceeding in question belongs, and such jurisdiction is always conferred by law.” In my opinion the county court had jurisdiction of the subject-matter and of the parties. There may have been an irregularity in the pleadings or in the decree, which could have been corrected, if called to the attention of the court, but this irregularity did not deprive the court of jurisdiction, and its decree was final. The Supreme Court in the case of Hopkins v. Gifford, 309 Ill. 363, says: “Courts are more inclined to abandon the old rule of strict construction and to place a fair and reasonable construction on adoption statutes, to the end that the adoption may be upheld and the assumed relationship sustained. There must be a substantial compliance with the provisions of statutes conferring jurisdiction, but the construction of such statutes is not to be so narrow or technical as to defeat the' intention of the acts or the beneficial results where all material provisions of the statutes have been complied with.” In my opinion the superior court properly found that the county court had jurisdiction of the subject-matter and was correct in its position in refusing relator the right to attack that judgment collaterally in the habeas corpus proceeding. A decree of a court having jurisdiction of the subject-matter should be upheld if possible. For the reasons stated, I am of the opinion that the judgment of the superior court should be affirmed and for that reason I cannot concur in the majority opinion of this court.